IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CITY OF BETHLEHEM                         : No. 451 MAL 2018
                                          :
                                          :
             v.                           : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
ALVIN S. KANOFSKY, UNITED STATES          :
OF AMERICA                                :
                                          :
                                          :
PETITION OF: ALVIN S. KANOFSKY            :


                                     ORDER



PER CURIAM

     AND NOW, this 3rd day of January, 2019, the Petition for Allowance of Appeal is

DENIED.